COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In the Interest of S.L.F., A.D.T., and A.A.T., children

Appellate case number:    01-17-00329-CV

Trial court case number: 2015-43569

Trial court:              310th District Court of Harris County

        This is an accelerated appeal from a decree of termination. The record was due on May 8,
2017. The clerk’s record was filed on May 4, 2017, but no reporter’s record was filed. The court
reporter filed a notice that she had not received payment. On May 5, 2017, this Court issued a
letter advising appellant that our records indicated appellant was not entitled to proceed without
payment of costs and that the deadline to submit written proof from the court reporter of payment
for the reporter’s record was 5:00 p.m., May 15, 2017. No response was filed.
        Accordingly, the Court will consider and decide those issues or points that do not require
a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c) (stating that, if clerk’s record has
been filed, appellate court may consider and decide those issues or points that do not require a
reporter’s record).

       Appellant’s brief must be filed no later than 20 days after the date of this order.

       Appellees’ brief will be due within 20 days after appellants’ brief has been filed.

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: May 23, 2017